 1                                                                                 JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   ERIC MORRIS,                                CV 20-10441 PA (JPRx)

12                Plaintiff,                     JUDGMENT
13         v.
14   SUN PHARMA GLOBAL, INC., et al.,
15                Defendants.
16
17
18         Pursuant to the Court’s June 23, 2021 Minute Order,
19         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
20   dismissed without prejudice.
21         IT IS SO ORDERED.
22
23   DATED: June 23, 2021                           _________________________________
                                                               Percy Anderson
24                                                    UNITED STATES DISTRICT JUDGE
25
26
27
28
